Exhibit 10.1

 

LOGO [g538924g54f35.jpg]

May 9, 2013

By Hand Delivery

Vicente Trelles

5760 Daniel Road, Apt 7311

Plano, Texas 75024

Dear Vicente:

As we have previously discussed, the decision has been reached to not renew your
employment agreement (“Employment Agreement”) with Orthofix, Inc. (the
“Company”) at the end of its current term which expires on July 1, 2013. Because
we value your services to the Company, however, we have prepared a severance
package to assist you through this transition. Provided that you accept it, this
letter confirms the agreement (“Agreement”) between you and the Company
concerning your severance arrangements, as follows:

1. Separation Date; Post-Separation Obligations.

(a) Rather than requiring you to continue working until July 1, 2013, you and
the Company have agreed that your last day in the office and your official
employment with the Company will end as of May 10, 2013 (the “Separation Date”).
On the Separation Date, you will tender written resignations to the Company with
respect to all officer and director positions you hold at that time with the
Company and any member of the Parent Group as that term is defined in the
Employment Agreement.

(b) From the Separation Date and continuing through June 30, 2013, you agree to
remain available to the Company, when and as requested, to assist in the
transition of your responsibilities.

(c) You agree to participate in an exit interview with the Company, at a time
mutually agreed-upon but within two weeks of the Separation Date, and to respond
fully and accurately to the questions posed by the Company.

2. Final Wages, Vacation Pay and Insurance Benefits. Within ten (10) days of the
Separation Date, you will receive pay, at your final base salary ($410,040 per
annum), for all work performed for the Company from the end of the last payroll
period through the Separation Date, to the extent not previously paid. In
addition, the Company will pay you at that time for all hours of vacation time
you have earned, but not used, as of the Separation Date, determined in
accordance with Company policy and as reflected on Company records. These
amounts will be paid to you whether or not you accept this Agreement.



--------------------------------------------------------------------------------

3. Severance Benefits. In consideration of your acceptance of this Agreement and
subject to your fully meeting your obligations under it, the Company will
provide you the following severance benefits:

(a) A one-time lump sum severance payment in an amount equal to (i) $466,724.40
plus (ii) $12,500 to be used by you for outplacement services less (iii) the
Reimbursed Legal Expenses (as defined below) (collectively, the “Severance
Payment”). The Severance Payment shall be paid on the 60th day following your
Separation Date, provided that prior to such time you have signed the release
attached hereto as Exhibit A (the “Release”) and the applicable revocation
period for such Release has expired. In the event that the Release is not signed
and effective (with the applicable revocation period having expired) by such
60th day following your Separation Date, the Severance Payment shall be
forfeited and the Company shall have no obligation to pay them to you at any
time in the future. The parties agree that included in the Severance Payment are
all amounts payable to you under the Company’s annual incentive program,
including any pro-rated amounts payable with respect to the 2013 fiscal year,
and that you will not receive any further bonus under the Company’s annual
incentive program other than amounts included in the Severance Payment.

(b) Provided you are eligible and elect in a timely manner to continue your
participation and that of your eligible dependents in the Company’s medical and
dental benefit plans under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), then, for the lesser of 18 months after the Separation Date or
until you secure coverage from new employment, you shall receive a monthly cash
payment from the Company equal to the cost of coverage under the medical and
dental benefit plans in which you were participating on the Separation Date, at
the level at which you were participating (e.g. single or family coverage), less
the amount of your contribution for such coverage. Such payments shall be
subject to all applicable taxes and withholding.

(c) Your separation of employment shall be treated as a termination without
“cause” pursuant to: (i) Section 5(b) of your Inducement Stock Option Agreement
dated April 1, 2011 with Orthofix International N.V. (“Parent”);
(ii) Section 6(b) of your Non-Qualified Stock Option Agreement dated
February 15, 2012 with Parent; (iii) Section 6(a) of your Non-Qualified Stock
Option Agreement dated June 25, 2012 with Parent; and (iv) Section 5(a) of your
Restricted Stock Grant Agreement dated July 31, 2012 with Parent.

4. Tax Withholding. All payments made by the Company under this Agreement will
be reduced by all taxes and other amounts that the Company is required to
withhold under applicable law and by all other deductions authorized by you.

5. Acknowledgement of Full Payment and Status of Benefits. You acknowledge and
agree that the payments provided under paragraphs 2 and 3 of this Agreement are
in full and complete satisfaction of any and all compensation or benefits due to
you from the Company, whether for services provided or otherwise, through the
Separation Date and that, except as expressly provided under this Agreement, no
further compensation or benefits of any kind are owed or will be paid to you.
You will not continue to earn vacation or other paid time off after the
Separation Date and, except as expressly provided in paragraph 3(b) of this
Agreement, your participation in all employee benefit plans and programs of the
Company will end as of the Separation Date, in accordance with the terms of
those plans and programs.



--------------------------------------------------------------------------------

6. Survival. You acknowledge and agree that, pursuant Section 1.3 of the
Employment Agreement, Articles VI and VII of the Employment Agreement survive
the termination or expiration of the Employment Agreement for any reason and
that you will continue to comply with each of their provisions. Notwithstanding
the foregoing, the parties hereby agree that the twelve-month post-employment
periods referenced in Sections 6.1 and 6.2 of the Employment Agreement are
hereby amended to become six-month post-employment periods under such respective
sections.

7. Release of Claims.

(a) The Company’s obligation to pay or provide any benefits to you under this
Agreement is expressly subject to the requirement that, no later than the 60th
day following your Separation Date, you have both previously executed the
Release and the revocation period provided for the Release shall have expired
without your having breached or revoked the Release. In the event that you do
not timely sign the Release as contemplated by the prior sentence, or sign and
later revoke the Release, all of the Company’s obligations to make payments and
provide benefits under this Agreement will terminate in full, and you understand
and agree that you will not be entitled to any severance benefits in connection
with the non-renewal of your Employment Agreement.

(b) The Company wants to be certain that this Agreement will resolve any and all
concerns that you might have and therefore requests that you carefully consider
the terms of this Agreement, including the Release. This Agreement, which
includes the Release, creates legally-binding obligations and the Company
therefore advises you to consult an attorney before you sign this Agreement.

8. Miscellaneous.

(a) Following the Separation Date, you will no longer have access to our
offices. If you need to come to the office, please contact me in advance of
coming so that we can discuss your request and make any appropriate
arrangements.

(b) This letter contains the entire agreement between you and the Company and
supersedes all prior and contemporaneous agreements, communications and
understandings, whether written or oral, with respect to your employment and its
termination and all related matters, excluding only those provisions of the
Employment Agreement which, by their terms, are intended to continue in full
force and effect.

(c) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and an expressly authorized
representative of the Company. The captions and headings in this Agreement are
for convenience only and in no way define or describe the scope or content of
any provision of this Agreement.



--------------------------------------------------------------------------------

(d) In signing this Agreement, you give the Company assurance that you have had
a full and reasonable opportunity to consider its terms and to consult with an
attorney if you wished to do so; that you have read and understood all of those
terms; that your acceptance of this Agreement is freely and voluntarily given;
and that, in signing this Agreement, you have not relied on any promises or
representations, express or implied, that are not set forth expressly in this
Agreement.

(e) The Company shall pay on your behalf outside legal expenses (subject to the
receipt of a customary invoice from your counsel) incurred by you in connection
with the negotiation of this Agreement in an amount up to $10,000 (the
“Reimbursed Legal Expenses”)

If the terms of this Agreement are acceptable to you, please sign, date and
return it to me, together with the Release, no later than twenty one (21) days
from the date you receive it. You may revoke this Agreement, and the Release, at
any time during the seven-day period immediately following the date of your
signing by notifying me in writing of your revocation within that period. If you
do not so revoke this Agreement and the Release, then, on the eighth calendar
day following the date of your signing (the “Effective Date”), this Agreement
and the Release shall take effect as legally-binding agreements between you and
the Company on the basis set forth above. The enclosed copy of this letter,
which you should also sign and date, is for your records.

Formalities aside, I want to take this opportunity to thank you for all of your
efforts on behalf of the Company and to wish you well in your future endeavors.

Sincerely,

/s/ Tonjia Oglesby

Tonjia Oglesby

Vice President, Human Resources

 

Accepted and agreed: Signature:  

/s/ Vicente Trelles

 

    Vicente Trelles

 

Date:

  5-9-13



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

In exchange for the consideration set forth in the Agreement to which this
Release is attached, by and among Orthofix Inc. (the “Company”) and myself, the
respective terms of which are incorporated herein by reference, I, Vicente
Trelles, am entering into this Release (this “Release”) for good and valuable
consideration to which I am not otherwise entitled, and agree as follows:

1. GENERAL RELEASE.

(a) On behalf of myself, my heirs, executors, successors and assigns, I
irrevocably and unconditionally release, waive and forever discharge the
Company, its members, divisions, subsidiaries, affiliates and related companies,
including the Company Group (as defined below), or any member of the Company
Group, and their present and former agents, employees, officers, directors,
attorneys, stockholders, plan fiduciaries, successors and assigns (collectively,
the “Releasees”), from any and all claims, demands, actions, causes of action,
costs, fees and all liability whatsoever, whether known or unknown, fixed or
contingent, suspected or unsuspected (collectively, “Claims”), which I had,
have, or may have against Releasees relating to or arising out of my employment
by or separation from the Company and its direct and indirect subsidiaries and
parents, including, without limitation, Orthofix International N.V.
(collectively, the “Company Group”), up to and including the date of execution
of this Release, other than my right to receive the severance payments and other
benefits and consideration described in the Agreement. This Release includes,
without limitation: (i) claims at law or equity or sounding in contract (express
or implied) or tort; (ii) claims arising under any federal, state or local laws
of any jurisdiction that prohibit age, sex, race, national origin, color,
disability, religion, veteran or military status, sexual orientation or any
other form of discrimination, harassment or retaliation (including, without
limitation, the Civil Rights Act of 1866, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, Title VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the
Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Unruh Civil Rights Act, or any other
federal, state or local laws, regulations and ordinances governing
discrimination, harassment or retaliation in employment; and the right to bring
demands, complaints, causes of action, and claims under any other federal,
state, local or common law, statute, regulation or decision); (iii) claims
arising under the Employee Retirement Income Security Act; or (iv) any other
statutory or common law claims related to my employment with the Company or my
separation from the Company. I further covenant not to sue any of the Releasees
with respect to any matters released hereby.

(b) This release does not include a release or waiver of any rights or claims I
have, or might subsequently have in my capacity as a stockholder of Orthofix
International N.V. I am also not waiving, and nothing in this Release is
intended to waive, any right to coverage under any directors and officers
insurance coverage, if any, provided by the Company, the Company Group, or any
member of the Company Group, or any right to indemnification or



--------------------------------------------------------------------------------

expense advancement under any indemnification agreement, or any applicable
Company Group articles of incorporation, bylaws or similar organizational
document, if any, in each case, to which I might be entitled. I am also not
waiving, and nothing in this Release is intended to waive any claims I may have
for unemployment insurance or workers’ compensation benefits, state disability
compensation, claims for any vested benefits under any Company-sponsored benefit
plan, or any claims that, as a matter of law, may not be released by private
agreement. I am also not waiving, and nothing in this Release is intended to
waive, any claims relating to the validity or enforceability of this Release; or
any non-waivable right to file a charge with the United States Equal Employment
Opportunity Commission (the “EEOC”) or the National Labor Relations Board
(“NLRB”); provided, however, that I shall not be entitled to recover any
monetary damages or to non-monetary relief if the EEOC or NLRB were to pursue
any claims relating to my employment with the Company.

EXCEPT AS OUTLINED ABOVE, THIS MEANS THAT, BY SIGNING THIS RELEASE, I WILL WAIVE
ANY RIGHT I MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM
AGAINST THE COMPANY OR THE RELEASEES THAT IN ANY WAY ARISES FROM OR RELATES TO
MY EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, UP TO AND INCLUDING THE
DATE OF THE EXECUTION OF THIS RELEASE.

(c) I acknowledge that different or additional facts may be discovered in
addition to what I now know or believe to be true with respect to the matters
herein released, and I agree that this Release shall be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. I represent and warrant
that I have not previously filed or joined in any claims against the Company or
any of the Releasees, that I have not given or sold any portion of any claims
released herein to anyone else, and that I will indemnify and hold harmless the
Releasees from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such assignment or transfer.

(d) I acknowledge that I have been given an opportunity of twenty-one (21) days
to consider this Release, but I may voluntarily waive that period by signing it
earlier, and I acknowledge that I am being advised herein to consult with legal
counsel of my own choosing prior to executing this Release. I understand that
for a period ending at the end of the seventh calendar day following my
execution of this Release (“Revocation Period”), I shall have the right to
revoke this Release by delivering a written notice of revocation to Jeffrey
Schumm, Orthofix Inc., Senior Vice President and General Counsel, Orthofix Inc.,
3451 Plano Parkway, Lewisville, TX 75056 no later than the end of the seventh
calendar day after I sign this Release. I understand and agree that this Release
will not be effective and enforceable until after the Revocation Period expires
without revocation, and if I elect to exercise this revocation right, this
Release shall be voided in its entirety, and the Company shall be relieved of
all obligations under this Release and all obligations under the Agreement as
provided therein. This Release shall be effective on the eighth calendar day
after it is executed by me (“Effective Date”) provided it has not been
previously revoked as provided herein.



--------------------------------------------------------------------------------

2. I agree not to disclose, publish or use any confidential information of the
Company Group, except as the Company directs or authorizes unless required by
law to do so. I also agree that I will take all reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of confidential
information of the Company Group, and I will immediately notify the Company in
the event of any unauthorized use or disclosure of the Company Group’s
confidential information of which I become aware. I agree that the obligations
set forth in this paragraph do not supersede, but are in addition to, any
previous confidentiality obligations agreed to by me and any member of the
Company Group. The confidentiality provisions set forth in this Release are
contractual and their terms are material to this Release. In any proceeding
brought to enforce or seek damages for the alleged breach of the confidentiality
provisions of this Release, the party successfully prosecuting or defending such
action shall be entitled to recover from the opposing party its reasonable
expenses, including attorneys’ fees.

3. I agree to hold harmless the Releasees, at my sole cost and expense, from and
against any claims arising from my breach of this Release (including breaches of
my post separation obligations under the Agreement).

4. I agree that I have not made and shall not make, publicly or privately, any
critical or negative comments to the media or any significant critical or
negative comments to any other person (including future or prospective
employees) regarding any of the Releasees. The Company and Parent further agree
that they shall not make, and shall commercially reasonable efforts to prevent
any of their respective officers or directors from making, any critical or
negative comments to the media or other persons about me, provided that the
foregoing shall in no way limit Parent’s right to make any public statements or
disclosures it believes, after consultation with counsel, are required or
appropriate pursuant to applicable federal securities laws.

5. I understand it is my choice whether or not to enter into this Release and
that my decision to do so is voluntary and is made knowingly.

6. I represent and acknowledge that in executing this Release, I do not rely,
and have not relied, on any communications, statements, inducements or
representations, oral or written, by any of the Releasees, except as expressly
contained in this Release.

7. I also represent and warrant that, on or before my last date of employment, I
will have delivered to the Company (a) all documents and materials containing
confidential information (including without limitation any “soft” copies or
computerized or electronic versions thereof) or otherwise containing information
relating to the business and affairs of any member of the Company Group (whether
or not confidential), and (b) all other documents, materials and other property
belonging to any member of the Company Group that are or were in my possession
or under my control.

8. The Company and I agree that this Release shall be binding on us and our
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of our heirs, administrators, representatives,
executors, successors and assigns.



--------------------------------------------------------------------------------

9. This Release shall be interpreted under and governed by the laws of the State
of Texas. The Company and I agree that the language of this Release shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either party.

10. The Company and I agree that should that any provision of this Release be
determined to be illegal or invalid, the validity of the remaining provisions
will not be affected and any illegal or invalid provision will be deemed not to
be a part of this Release.

11. The Company and I agree that this Release may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.

Please read carefully as this document includes a General Release of claims.

As evidenced by my signature below, I certify that I have read the above Release
and agree to its terms.

 

/s/ Vicente Trelles Vicente Trelles Date:   5-9-13

 

Accepted and Acknowledged:

ORTHOFIX, INC.

By:

  /s/ Jeffrey M. Schumm

Title:

  Corp. Secretary

Date:

  May 9, 2013